IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                     April 11, 2008
                                  No. 07-40098
                                Summary Calendar                Charles R. Fulbruge III
                                                                        Clerk

UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

RAMON RAMOS-ALVARADO, JR

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 2:06-CV-36
                            USDC No. 2:04-CR-674-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Ramon Ramos-Alvarado, Jr., federal prisoner # 41413-179, moves for a
certificate of appealability (COA) to appeal the district court’s denial of his 28
U.S.C. § 2255 motion, which challenged his 2005 conviction for possession with
intent to distribute cocaine. Ramos-Alvarado contends that his counsel was
ineffective for inducing his plea with the promise of a lesser sentence, for telling
him to lie to during debriefing, and for failing to file a requested notice of appeal.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40098

He also argues that his plea agreement was invalid and that the district court
never ruled on his request for a guidelines adjustment, impermissibly conducted
its own debrief, failed to consider his fear of retaliation, failed to hold an
evidentiary hearing, and failed to strike the Government’s response as untimely.
      Ramos-Alvarado has made a substantial showing of the denial of a
constitutional right regarding the contention that counsel was ineffective for
failing to file a notice of appeal. See 28 U.S.C. § 2253(c)(2); United States v.
Tapp, 491 F.3d 263, 266 (5th Cir. 2007). The record does not conclusively
indicate that Ramos-Alvarado did not ask counsel to file a notice of appeal,
making an evidentiary hearing on that issue necessary. See Tapp, 491 F.3d at
266. A COA is granted solely on the issue whether counsel was ineffective for
failing to file a notice of appeal. The district court’s judgment is vacated and the
case is remanded for further development on that issue. Ramos-Alvarado has
failed to make the showing necessary to obtain a COA on his remaining issues.
See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
      COA GRANTED IN PART; COA DENIED IN PART; VACATED AND
REMANDED.




                                         2